BROCK, Judge.
Defendant assigns as error the denial of his motion for judgment of nonsuit, and the portion of the Court’s charge to the jury relating to the doctrine of recent possession. Viewing the evidence in the light most favorable to the State, as we must upon a motion for nonsuit, we think that the evidence *160was sufficient to carry the case to the jury under the doctrine of recent possession. The portion of the charge to which defendant excepts was a correct statement of the law.
No error.
Judges Vaughn and Graham concur.